Title: XI. Farell & Jones to Wayles & Randolph, 23 April 1773
From: Farrell & Jones
To: Wayles,Randolph



Gentlemen
Bristol April 23d 1773

We duly received your Favour of the 30th Decem.⅌ the Prince of Wales with Fifty hhds Tobacco shipt thereon to our address,  which you may depend shall be made the utmost of for your Interest. Some hhds of this parcell are pretty good, the generality of them of a middling quality, but many of them particularly those from Cedar Point are very bad being moist tender foul and bad scented.
Your drafts to the Officers of the Prince of Wales are accepted and shall be duly honour’d.—The Prince of Wales has made a very indifferent Voyage for the Owners, but as the mortality amongst the slaves could not be prevented, and they must know how disadvantageous to the sale her late arrival at Virginia must be, we believe they are very well satisfy’d with your conduct therein. The West India Markets last year were so much superior to the North American that we cannot find any African Ships are order’d to Virginia this year; but the late failures in London and great scarcity of Money in every part of the Kingdom have caused such a number of West India Bills to be protested that its not unlikely that some of the ships may yet be order’d to proceed to the Northward even this year: but if their Orders should be too late, we make no doubt but several will be sent that way next year: You may depend we shall do all that lyes in our power to procure African Consignments, and are very respectfully, Gentlemen Your most ob: Hble. Servts,

Farell & Jones


In conformity to Mr. Wayles’s Order of the 24th Septr. We made £600 Insurance on your 50 hhds. Tobacco by the Prince of Wayles.

